           CASE 0:21-cv-01417-PJS-ECW Doc. 10 Filed 07/12/21 Page 1 of 1




                                            UNITED STATES
                                            DISTRICT COURT
                                        DISTRICT OF MINNESOTA

Warren E. Burger Federal       Diana E. Murphy           Gerald W. Heaney Federal       Edward J. Devitt U.S.
Building and U.S. Courthouse   U.S. Courthouse           Building and U.S. Courthouse   Courthouse and Federal
316 North Robert Street        300 South Fourth Street   and Customhouse                Building
Room 100                       Room 202                  515 West First Street          118 South Mill Street
St. Paul, MN 55101             Minneapolis, MN 55415     Duluth, MN 55802               Fergus Falls, MN 56537




July 12, 2021




Wayne Nicolaison
MSOP
1111 Hwy 73
Moose Lake, MN 55767

Case Number: 21-cv-1417 PJS/ECW
Case Title: Nicolaison v. Johnston

Re: Your letter to Clerk filed 7/2/2021

Dear Wayne Nicolaison:

Your Application to Proceed in Forma Pauperis is still pending. You do not need to submit a U.S.
Marshal Service Form unless our office sends you a letter requesting that.

We have enclosed information sheet #3 IFP (In Forma Pauperis) Status for Non-Prisoners for to
assist you.

KATE M. FOGARTY, CLERK
